ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-390, concluding that LAWRENCE B. SACHS of MILLSTONE TOWNSHIP, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with client), and good cause appearing;
*242It is ORDERED that LAWRENCE B. SACHS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.